Filed pursuant to Rule 433 Registration No. 333-189888 ROYALBANKOFCANADA MEDIUM-TERMNOTES,SERIESF FLOATING RATE SENIOR NOTES, DUE December 16, 2015 FINALTERMSHEET DATEDDECEMBER11,2013 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: Floating Rate Senior Notes, due December 16, 2015 Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 100.00% All-in Price: 99.95% Underwriting Discount: .05% Trade Date: December 11, 2013 Settlement Date (T+3): December 16, 2013 Maturity Date: December 16, 2015 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 3 Month USD LIBOR plus 22bps payable and subject to adjustment quarterly Interest Payment Dates: Quarterly on the 16th of eachMarch, June, September, and December, beginning on March 16, 2014 Payment Convention: Modified following business day convention, adjusted Business Days: London, New York Day Count Fraction: Actual/360 Listing: None 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Optional Redemption: None CUSIP / ISIN: 78010ULG0 / US78010ULG03 Lead Manager: RBC Capital Markets, LLC Co-Managers: Seton Securities Group, Inc. The Williams Capital Group Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC toll free at 1-866-375-6829. 2
